Citation Nr: 0434082	
Decision Date: 12/28/04    Archive Date: 01/05/05

DOCKET NO.  03-23 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
death benefits.


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a January 2003 decision of the 
Department of Veterans Affairs (VA) Manila, Philippines, 
Regional Office (RO), denying the appellant's claim for VA 
benefits because her deceased spouse did not have the 
required military service to render her eligible for VA 
benefits.

The appellant requested a personal hearing before a member of 
the Board visiting in Manila (i.e., Travel Board hearing) in 
August 2003 but, in a statement received by the RO in October 
2004, she withdrew that request.  See 38 C.F.R. § 20.704(e) 
(2004).  


FINDINGS OF FACT

The National Personnel Records Center (NPRC) has certified 
that the appellant's late husband had no service as a member 
of the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.


CONCLUSION OF LAW

The requirements for basic eligibility for VA benefits based 
on qualifying service by the appellant's late husband have 
not been met.  38 U.S.C.A. §§ 101(2), 107 (West 2002); 38 
C.F.R. §§ 3.40, 3.203 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000
 
There was a significant change in the law prior to this 
appeal with the enactment of the Veterans Claims Assistance 
Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West.2002)).  VA has issued final regulations to implement 
these statutory changes.  See 66 Fed. Reg. 45,620, et seq. 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003)).  These new provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the appellant under the VCAA have been 
fulfilled.
 
First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103.  The Board concludes 
the discussion in the June 2003 letter, the January 2003 
letter from the RO stating that her deceased spouse did not 
have the requisite service for VA benefits, and subsequent 
discussion to the same effect in the July 2003 Statement of 
the Case, adequately informed her of the information and 
evidence needed to substantiate her claim and complied with 
VA's notification requirements.  After the appellant 
submitted a completed application for benefits, the RO 
informed her that it must secure a certification from the 
service department of her deceased spouse's service.  She was 
then informed by letter in January 2003 that the service 
department had determined that her spouse did not have the 
required military service for VA benefits.  Thus, she was 
informed of her responsibilities in development of the claim, 
and VA's responsibilities, which the RO fulfilled.  She was 
notified and made aware of the evidence needed to 
substantiate her claim and the avenues through which she 
might obtain such evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 
 
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained a certification from the service 
department, which is determinative and unfavorable to her 
claim.  As discussed below, the VA is bound in this case by 
the finding of the NPRC that the appellant's late husband had 
no service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
U.S. Armed Forces.  The RO attempted to assist the appellant 
by contacting NPRC to determine if her late husband had the 
requisite service, but the response from NPRC indicated he 
did not.  
 
Absent the required certification of service from the service 
department, which is determinative as a threshold matter in 
the present case, there is no reasonable possibility that 
further development of the claim by VA would substantiate the 
claim.  Nor, in the context of the law that applies to this 
case, is there any indication in the record that there is any 
evidence that could substantiate the claim that has not been 
obtained.  The appellant has had an opportunity to respond 
with additional evidence or argument on this ground for 
denying her claim.  She has neither come forward with 
appropriate evidence nor is there any reasonable possibility 
that such evidence exists.  In light of all of these 
considerations, the Board finds that it is not prejudicial to 
the claimant to proceed to adjudicate the claim on the 
current record.  Bernard v. Brown, 4 Vet. App. 384 (1993). 
 
Moreover, the VCAA recognizes certain circumstances where VA 
will refrain from or discontinue providing assistance.  
Circumstances in which VA will refrain from or discontinue 
providing assistance in obtaining evidence include, but are 
not limited to, the claimant's ineligibility for the benefit 
sought because of lack of qualifying service, lack of veteran 
status, or other lack of legal eligibility.  66 Fed. Reg. 
45,620, 45,631 (Aug. 29, 2001) (codified as amended at 38 
C.F.R § 3.159(d)).  The RO took appropriate steps to attempt 
to verify the appellant's deceased spouse's alleged period of 
active service and no other development is warranted because 
the law, and not the evidence, is dispositive in this case.  
VA is not required to provide assistance if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a)(2) (West 
2002).  Therefore, any deficiency in notice to the appellant 
as to the duty to assist, including the respective 
responsibilities of the parties for securing evidence, is 
harmless, non-prejudicial error.  See also, Valiao v. 
Principi, 17 Vet. App. 229 (2003).  
 
Any error in the sequence of events is not shown to have any 
effect on this case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).  The enactment of the VCAA has no material effect 
on adjudication of the claim currently before the Board.  The 
law, not the evidence, controls the outcome of this appeal 
(see Sabonis v. Brown, 6 Vet. App. 426 (1994)).  In Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001), the Court held that the 
enactment of the VCAA does not affect matters on appeal when 
the question is one limited to statutory interpretation.  See 
also Manning v. Principi, 16 Vet. App. 534, 542 (2002); Mason 
v. Principi, 16 Vet. App. 129 (2002) (the veteran did not 
serve on active duty during a period of war and was not 
eligible for non-service-connected pension benefits; because 
the law as mandated by statute, and not the evidence, is 
dispositive of the claim, the VCAA is not applicable). 
 
Law and Regulations
 
The law authorizes the payment of non-service-connected 
disability pension to a veteran of a war who has the 
requisite service and who is permanently and totally 
disabled.  38 U.S.C.A. §§ 1502, 1521 (West 2002).

The Secretary shall pay pension for non-service-connected 
disability or death for service to the surviving spouse of 
each veteran of a period of war who met the service 
requirements prescribed in section 1521(j) of title 38, U.S. 
Code, or who at the time of death was receiving (or entitled 
to receive) compensation or retirement pay for a service- 
connected disability.  38 U.S.C.A. § 1541 (West 2002).

In order to establish basic eligibility for VA disability 
pension benefits, it is required, in part, that the 
individual in respect to whom pension is claimed be a veteran 
who had active military, naval, or air service.  See 38 
U.S.C.A. §§ 101(2), (24), 1521(a), (j); 38 C.F.R. §§ 3.1, 3.6 
(2004).

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 2002).  "Active 
military, naval, and air service" includes active duty.  
"Active duty" is defined as full-time duty in the Armed 
Forces. 38 C.F.R. § 3.6(a), (b).  "Armed Forces" consists of 
the United States Army, Navy, Marine Corps, Air Force, and 
Coast Guard, including their Reserve components.  38 C.F.R. § 
3.1.

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107 (West 2002); 38 C.F.R. § 3.40.

Service of persons enlisted under section 14 of Public Law 
No. 190, 79th Congress (Act of October 6, 1945), is included 
for compensation and dependency and indemnity compensation, 
but not for pension benefits.  All enlistments and 
reenlistments of Philippine Scouts in the Regular Army 
between October 6, 1945, and June 30, 1947, inclusive, were 
made under the provisions of Public Law No. 190, as it 
constituted the sole authority for such enlistments during 
that period.  This paragraph does not apply to officers who 
were commissioned in connection with the administration of 
Public Law No. 190.  38 C.F.R. § 3.40(b) (2004).

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits, but not for 
pension benefits. Service department certified recognized 
guerrilla service and unrecognized guerrilla service under a 
recognized commissioned officer, only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946, is included for compensation benefits, but not 
for pension benefits.  38 C.F.R. § 3.40(b), (c), and (d).

Title 38 of the United States Code authorizes the Secretary 
of Veterans Affairs (Secretary) to prescribe the nature of 
proof necessary to establish entitlement to veterans' 
benefits.  See 38 U.S.C.A. §  501(a)(1) (West 2002).  Under 
that authority, the Secretary has promulgated 38 C.F.R. 
§ 3.203(a) and (c), to govern the conditions under which the 
VA may extend veterans' benefits based on service in the 
Philippine Commonwealth Army.  Those regulations require that 
service in the Philippine Commonwealth Army (and thus 
veterans' status) be proven with either official 
documentation issued by a United States service department or 
verification of the claimed service by such a department.  
See 38 C.F.R. § 3.203(a) (requiring service department 
documentation of service where available), § 3.203(c) 
(requiring service department verification of service where 
documentation is not available). 
 
In cases for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether qualifying 
service is shown under Title 38 of the United States Code and 
the regulations promulgated pursuant thereto.  See Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where service 
department certification is required, see 38 C.F.R. § 
3.203(c), the service department's decision on such matters 
is conclusive and binding on the VA.  Duro v. Derwinski, 2 
Vet. App. 530, 532 (1992).  Thus, if the United States 
service department refuses to verify the claimed service, the 
applicant's only recourse lies within the relevant service 
department, not the VA.  Soria, 118 F. 3d at 749.
 
In short, under 38 C.F.R. § 3.203, a claimant is not eligible 
for VA benefits based on Philippine service unless a United 
States service department documents or certifies their 
service, or, as in this case, the service department verifies 
the service of the party whose alleged service is the basis 
of the claim.  Soria, 118 F. 3d at 749.
 
Analysis

In January 2003, the RO received the NPRC's response to RO 
inquiries as to the nature of the appellant's deceased 
spouse's service.  The NPRC wrote that the appellant's 
deceased spouse had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerillas, in the 
service of the United States Armed Forces.   

The appellant maintains that she is entitled to VA benefits 
based on her late husband's alleged qualifying military 
service in the United States Armed Forces during World War 
II.  While she has submitted evidence in support of her 
claim, none of her submissions consisted of a document from a 
United States service department.  See 38 C.F.R. § 3.203(a).
 
The United States service department's verification is 
binding on the VA.  38 C.F.R. § 3.203; Duro v. Derwinski, 2 
Vet. App. 530, 532 (1992).  The service department has 
determined that the appellant's late husband had no service 
as a member of the Philippine Commonwealth Army, including 
the recognized guerillas, in the service of the United States 
Armed Forces.  The Board must therefore find that the 
appellant's late husband did not have the type of qualifying 
service, enumerated in 38 C.F.R. § 3.40, that would confer 
upon the appellant basic eligibility for VA benefits.  
Accordingly, the appellant's claim for entitlement to VA 
benefits must be denied, due to the absence of legal merit or 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).  






ORDER

The appeal for basic eligibility for VA benefits is denied.
 
 
 
	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



